Citation Nr: 0944492	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-28 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD).

2.  Whether a timely substantive appeal was filed for the 
claim of entitlement to an initial compensable rating for 
residuals of a shell fragment wound, right knee.

3.  Whether a timely substantive appeal was filed for the 
claim of entitlement to service connection for left hip 
disability as secondary to service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1946 to April 1947, 
and from February 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Cleveland, Ohio.  This case has been advanced on 
the docket.

The issues of whether a timely substantive appeal was filed 
for the claim of entitlement to an initial compensable rating 
for residuals of a shell fragment wound, right knee, and the 
claim of entitlement to service connection for left hip 
disability as secondary to service-connected right knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 1, 2008, the Veteran's PTSD was manifested 
by no more than mild symptoms such as feeling sad, sleep 
difficulties, and four to five panic attacks a year, which 
minimally interfered with occupational or social functioning; 
the Veteran was assigned GAF scores of 70 and 62.

2.  From July 1, 2008, the Veteran's PTSD was manifested by 
sleep problems requiring an increased dosage of medication, 
and slower psychomotor activity, which moderately interfered 
with occupational or social functioning; the Veteran was 
assigned a GAF score of 55.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for PTSD, prior to July 1, 2008, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).

2.  The criteria for an initial staged evaluation of 30 
percent, but no higher, for PTSD from July 1, 2008, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the August 2005 rating decision granted service connection 
for the Veteran's PTSD, that claim is now substantiated.  As 
such, the filing of a notice of disagreement as to the 
disability rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 
3.159(b)(3).  Rather, the Veteran's appeal as to the 
disability rating assigned triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.  
The Board observes that as for rating the Veteran's 
disability on appeal, the relevant criteria have been 
provided to the Veteran, including in the November 2007 
statement of the case.  In June 2006 VA provided the Veteran 
notice on effective date and disability rating elements.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA medical records.  The Veteran has 
undergone VA examinations that addressed the matters 
presented by this appeal.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA PTSD 
examinations obtained in this case are adequate, as they 
considered the pertinent evidence of record, and included an 
examination of the Veteran and elicited his subjective 
complaints.  The VA examinations described the Veteran's 
disability on appeal in sufficient detail so that the Board 
is able to fully evaluate the claimed disability.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

The August 2005 rating decision granted service connection 
for PTSD and assigned a 10 percent rating, effective August 
31, 2004.

Diagnostic Code 9411 addresses PTSD.  Under that code, a 10 
percent rating requires occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent disability rating is 
in order when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating for PTSD is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Evidence from the Veteran's September 2007 RO hearing and VA 
records, including July 2005 and October 2007 VA PTSD 
examinations, reveal that following active duty the Veteran 
worked at the same company for 46 years, retiring in 1996 as 
a Vice President.  The Veteran has been married for more than 
30 years, following a prior marriage of 17 years that 
produced three children.  The Veteran has indicated that he 
feels guilty about fellow service members who had been lost 
in battle and would sometimes become depressed thinking about 
them.  He has indicated that he would sometimes stay away 
from people and experienced panic attacks four or five times 
a year.  The Veteran attended weekly group PTSD sessions and 
met personally with a psychiatrist once every six weeks.  
Examinations have revealed slightly slow but clear speech, a 
restricted affect, and intrusive memories.  Global Assessment 
of Functioning (GAF) scores have included 70 (July 2005) and 
62 (October 2007).

Prior to July 1, 2008, the Veteran's PTSD was manifested by 
no more than mild symptoms.  In this regard, the Board notes 
that there is no indication that the Veteran's PTSD has 
resulted in any routine behavior, self-care, or conversation 
abnormality, and while the Veteran admitted to feeling sad, 
no anxiety, suspiciousness, frequent panic attacks, speech 
difficulties, thought disorders, or memory loss have been 
shown.  While the Veteran had some sleep difficulties, the 
Board observes that a January 2008 VA record noted that he 
was basically sleeping through the night.  The Board notes 
that the Veteran's reported GAF score of 70 reflects no more 
than mild symptoms (DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2009).  As such, an initial rating in 
excess of 10 percent for PTSD, prior to July 1, 2008, have 
not been met.

The Board notes that a July 1, 2008 VA medical record noted 
that due to sleep difficulties, the Veteran's medication 
(Trazodone) dosage was being increased.  Further, mental 
status examination showed a degree of slowed psychomotor 
activity.  While a GAF was not provided at the July 2008 
treatment session, the Board notes that a GAF assigned 
shortly thereafter in August 2008 was 55, reflecting moderate 
symptoms, a clear worsening from the GAF of 62 (reflecting 
mild symptoms) assigned in October 2007.  As such, after 
reviewing the pertinent evidence of record, the Board finds 
that the evidence warrants an initial staged rating of 30 
percent for PTSD, effective July 1, 2008, the date of the 
aforementioned VA psychiatric treatment record.  

The medical evidence from July 1, 2008 reveals findings 
including sleep difficulties and slowed psychomotor activity 
due to PTSD.  The record, however, also establishes that the 
Veteran had intact insight and judgment, was alert and 
oriented in all spheres, and denied any paranoia, delusion, 
phobias, or homicidal ideas.  His speech was relevant and 
coherent.  Further, the record demonstrates that the Veteran 
indicated that he had a good social life and social support, 
with the record revealing that the Veteran had friends, 
leisure activities, and did volunteer work in his community.  
No examiner (or even the Veteran himself) has indicated that 
the Veteran's PTSD adversely impacted his occupational 
functioning.  The Board again notes that Veteran's reported 
GAF score of 55 reflects no more than moderate symptoms of 
PTSD.

As such, the Board finds that the evidence for this time 
period demonstrates symptoms consistent with a 30 percent 
rating as of July 1, 2008, and the preponderance of the 
evidence is against an initial evaluation in excess of 30 
percent for PTSD from July , 2008.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences sleep 
difficulties.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board finds the Veteran to be credible in his 
reports of the symptoms he experiences.  However, as with the 
medical evidence of record, the Veteran's account of his 
symptomatology describes a rating consistent with the rating 
he is being assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected PTSD is not so 
unusual or exceptional in nature as to render his schedular 
rating inadequate.  The Veteran's disability has been 
evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational 
impairment caused by his disability.  The evidence does not 
reflect that the Veteran's PTSD, alone, has caused marked 
interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

An initial evaluation in excess of 10 percent for PTSD prior 
to July 1, 2008, is denied.

An initial staged evaluation of 30 percent for PTSD, from 
July 1, 2008, is granted, subject to the applicable law 
governing the award of monetary benefits.


REMAND

As for the issues of entitlement to an initial compensable 
rating for residuals of a shell fragment wound, right knee, 
and entitlement to service connection for left hip disability 
as secondary to service-connected right knee disability, the 
Board observes that these issues were addressed in a November 
2007 statement of the case, which in turn had been issued 
following receipt of the Veteran's notice of disagreement to 
the August 2005 rating decision.  Based on the receipt of 
additional evidence received prior to the November 5, 2007 
statement of the case, but not considered by the RO at that 
time, in May 2009 the RO issued a supplemental statement of 
the case pertaining to the issues entitlement to an initial 
compensable rating for residuals of a shell fragment wound, 
right knee, and entitlement to service connection for left 
hip disability as secondary to service-connected right knee 
disability.

In August 2009 the Board received evidence pertinent to the 
left hip and right knee issues that was not accompanied by a 
waiver.  The Board observes, however, that it does not appear 
that the record contains a substantive appeal as to those 
issues, and the issues of entitlement to an initial 
compensable rating for residuals of a shell fragment wound, 
right knee, and entitlement to service connection for left 
hip disability as secondary to service-connected right knee 
disability are not appropriate for appellate review by the 
Board at this time.  The Board observes that those issues 
have not been certified for appellate review, and the 
Veteran's representative has not asserted that the issues are 
appropriately before the Board for adjudication at this time.

Given by the submission of the evidence received in August 
2009 that the Veteran manifested an intent to continue his 
appeal as to those two issues, the Board finds that this 
matter should be first considered and addressed by the AOJ.

Accordingly, the case is REMANDED for the following action:

The AOJ should adjudicate the issues of 
whether a timely substantive appeal was 
filed for the claim of entitlement to an 
initial compensable rating for residuals 
of a shell fragment wound, right knee, 
and the claim of entitlement to service 
connection for left hip disability as 
secondary to service-connected right knee 
disability.  If the benefits sought are 
not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
Veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


